DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 4/28/2022 has been entered and made of record.
Application Status 
Claims 9-13, 21-22, and 26-68 were canceled. 
Claims 1-8, 14-20, and 23-25 are pending.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 4/28/2022, is being considered by the examiner.
Examiner Amendment  
The telephone interview initiated by the Examiner with the Applicant’s Representative Drew Hissong (R# 44756) on 5/10/2022 is followed by an authorization for this Examiner's amendment.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following listing of the claims shall replace all previous versions submitted.
Listing of the Claims:
1. (currently amended) A method for performing microscopy-based imaging of samples comprising: loading a sample holder onto a support configured to receive the sample holder, wherein the sample holder includes a plurality of antimicrobial agents, each at a plurality of concentrations, for performing an antimicrobial susceptibility testing (AST) analysis; moving the sample holder in a first direction, from a starting position on a first strip of the sample holder, to move the sample holder relative to an imaging line of a line camera, to capture an image of the first strip of the sample holder; determining a focal plane using an autofocus system as the sample holder is moved in the first direction; in response to receiving a signal from the autofocus system, a lens holder moves an objective lens along an optical axis to adjust the focal plane; and moving the sample holder in a second direction, to align the imaging line of the line camera with a position on a second strip of the sample holder, wherein the first and second strips follow radial lines, and wherein the image of the first strip is captured by linearly translating the sample holder across the imaging line of the line camera, and wherein the imaging line of the line camera is aligned with the position on the second strip of the sample holder by rotating the sample holder.  
2. (previously presented) The method according to claim 1, wherein the image captured by the line camera is an area image constructed from a plurality of serially captured line images.  
3. (previously presented) The method according to claim 1, wherein the autofocus system adjusts the focal plane at least every 0.5ms as the sample holder moves.  
4. (previously presented) The method according to claim 1, wherein the autofocus system determines an initial focal plane when the sample holder is loaded onto the support.  
5. (previously presented) The method according to claim 1, wherein light from an autofocus system light source passes through a dichroic mirror, to pass through the objective lens and to be incident onto a bottom surface of the sample holder, and light from the sample holder that has passed through the objective lens is reflected by the dichroic mirror towards the line camera.  
6. (previously presented) The method according to claim 1, wherein light from an autofocus system light source is reflected by a dichroic mirror, to pass through the objective lens and to be incident onto a bottom surface of the sample holder, and light from the sample holder that has passed through the objective lens passes through the dichroic mirror towards the line camera.  
7. (previously presented) The method according to claim 1, wherein the objective lens is moved along an axis perpendicular to a plane defined by a plane of the sample holder, and wherein the optical axis is vertical and the objective lens is moved substantially vertically upwardly or downwardly.  
8. (previously presented) The method according to claim 1, wherein the line camera images the sample holder from below the sample holder.  
9-13. (cancelled).    
14. (previously presented) The method according to claim 1, wherein the sample holder comprises a plurality of sample chambers, and: a first plurality of sample chambers are distributed along the first strip, and a second plurality of sample chambers are distributed along the second strip; or a single sample chamber is located along one of the first or second strips, and a plurality of sample chambers are distributed along the other of the second or first strip; or a single sample chamber is located along the first strip, and a single sample chamber is located along the second strip.  
15. (previously presented) The method according to claim 1, wherein the support comprises a platform lid and a vertical clamping force is applied by the platform lid to the sample holder to maintain the sample holder in a fixed position with respect to the vertical axis, and wherein the sample holder is held horizontally.  
16. (previously presented) The method according to claim 1, comprising aligning the sample holder in a specific position such that the starting position for imaging is known.  
17. (previously presented) The method according to claim 1, comprising illuminating the sample holder with a monochromatic or narrow-band light source from above the sample holder.  
18. (previously presented) The method according to claim 1, comprising moving the sample holder by translating the sample holder linearly at a speed selected to give an undistorted image, taking into consideration the line camera imaging rate, the width of the pixels in the line camera imaging line, and the magnification provided by the objective lens  
19. (previously presented) The method according to claim 1, comprising translating the sample holder linearly at a speed of 10 to 20 millimetres per second (mm/s) and rotating the sample holder at a speed of approximately 300 per second.  
20. (previously presented) The method according to claim 1, comprising checking the image to check whether it is in focus by checking whether a focal structure is in focus.  
21-22. (cancelled).    
23. (previously presented) The method according to claim 1, wherein the sample holder comprises samples which include pathogens present in a microbiological growth medium for performing a broth microdilution assay.  
24. (previously presented) The method according to claim 1, comprising imaging the sample holder at a plurality of time points.  
25. (previously presented) The method according to claim 24, comprising determining at least one of: the presence or absence, or amount of growth of pathogens in the sample chamber(s) at each time point.  
26-68. (cancelled).

Allowable Subject Matter
Claims 1-8, 14-20, and 23-25 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention relates to a method for operating a device for microscopy-based analysis of samples such as in an antimicrobial susceptibility testing (AST) analysis.  The device includes a support, a sample holder, a line camera, an autofocus system, and a lens holder. The sample holder has a first strip and a second strip that follow radial lines. The method loads the sample holder, which holds a plurality of antimicrobial agents each at a plurality of concentrations, onto the support. The method moves the sample holder in a first direction from a starting position on the first strip of the sample holder in order to move the sample holder relative to an imaging line of the line camera to capture an image of the first strip of the sample holder. The image of the first strip is captured by linearly translating the sample holder across the imaging line of the line camera, wherein the imaging line of the line camera is aligned with the position on the second strip of the sample holder by rotating the sample holder. The method uses an autofocus system to determine a focal plane as the sample holder is moved in the first direction. When a lens holder receives a signal from the autofocus system, the lens holder moves an objective lens along an optical axis to adjust the focal plane. The method then moves the sample holder in a second direction to align the imaging line of the line camera with a position on the second strip of the sample holder.  A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited. 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 1/28/2022 for details.  During the interview conducted on 5/10/2022, the Examiner suggested the Applicant to further to clarifying the claim invention. On 5/12/2022 the Applicant accepted Examiner’s suggestion.  Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition, there is no articulate reasoning from the applied references to combine all applied references to arrive in the context of the claimed invention.  As a result, claims 1-8, 14-20, and 23-25 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488